Citation Nr: 0117344	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  98-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of dental 
surgery, to include temporomandibular joint (TMJ) syndrome, 
arthritis of the jaw, and headaches.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel





REMAND

The veteran had active duty from April 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO rating decision that 
denied service connection for TMJ syndrome and arthritis of 
the jaw, and from an August 1998 rating decision which denied 
service connection for headaches.  The veteran claims all 
these conditions are residuals of dental surgery which she 
allegedly had in service.

In a December 1999 decision, the Board denied the claim on 
the basis that it was not well grounded.  The veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2000, the 
Court granted a joint motion of the parties (the veteran and 
the VA Secretary) to vacate the December 1999 Board decision 
and remand the case to the Board.  The joint motion noted 
that the claim was well grounded, and that it should be 
readjudicated on its merits.

On November 9, 2000, shortly after the joint motion and Court 
order in the present case, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Id.  

In light of the joint motion and Court order in this case, as 
well as the subsequently enacted VCAA of 2000, it is the 
judgment of the Board that the case should be remanded to the 
RO to further develop of the evidence.  

The veteran alleges that she had a dental operation in 
service, involving extraction of her wisdom teeth, and there 
were complications involving her jaw which led to current TMJ 
syndrome, jaw arthritis, and headaches.  Service medical 
records show that five of her teeth, including all four 
wisdom teeth, were noted to be absent on a March 1943 
enlistment examination, as well as on an April 1943 
examination shortly after commencing active duty.  Available 
dental treatment records from service do not show any 
additional extractions in service.  The October 1945 
separation examination showed the veteran was missing four 
teeth (only three of her wisdom teeth were marked as 
missing). 

An attempt should be made to obtain all pre-service dental 
treatment records, any additional dental records from service 
(including records of alleged dental surgery in 1945 in 
Bayonne, New Jersey), and post-service dental treatment 
records (such as from the VA in the years immediately 
following service, as suggested by documents in the file, and 
from Dr. Jarvis in Bayonne, New Jersey, as mentioned on the 
veteran's substantive appeal).  A VA examination with medical 
opinion is also warranted.

In view of the foregoing, the case is remanded for the 
following action:

1.  After obtaining any needed 
identifying information from the veteran, 
the RO should contact the service 
department and request any additional 
dental records from her active duty, 
particularly records of dental surgery 
which allegedly occurred in 1945 in 
Bayonne, New Jersey.

2.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA examination and 
treatment, both before and after her 
active duty, concerning all dental 
conditions, TMJ syndrome, arthritis of 
the jaw, and headaches.  The RO should 
attempt to obtain copies of the related 
medical records.  This includes, but is 
not limited to, records of any VA dental 
treatment in the years immediately 
following service and records of dental 
treatment by Dr. Jarvis.

3.  Thereafter, the veteran should 
undergo VA dental and medical 
examinations, with opinions, to determine 
the nature and etiology of TMJ syndrome, 
arthritis of the jaw, and headaches, all 
claimed as residuals of alleged dental 
surgery in service.  The claims folder 
must be provided to and reviewed by the 
examiners, and the examination reports 
must indicate that such has been 
accomplished.

The VA dental examiner should review the 
historical records, including the service 
medical and dental records, and should 
indicate whether the veteran had any 
tooth extractions in service and when the 
veteran's wisdom teeth were removed.  In 
identifying teeth by numbers, the VA 
dental examiner should correlate the 
tooth numbering system in the veteran's 
World War II dental records with the 
current tooth numbering system.  The VA 
dental examiner should then offer a 
medical opinion, with full rationale, as 
to whether any current TMJ syndrome and 
arthritis of the jaw is related to a 
confirmed dental procedure during 
service.

The VA medical examiner should indicate 
the nature of any current headache 
disorder.  After review of historical 
records, including the service medical 
and dental records, the doctor should 
offer a medical opinion, with full 
rationale, as to the etiology of any 
current headache disorder, including 
whether it is related to any confirmed 
dental procedure during service.

4.  After the above development has been 
accomplished, and after ensuring 
compliance with any other notice and 
development action required by the VCAA 
of 2000, the RO should review the claim 
for service connection for residuals of 
dental surgery, to include TMJ syndrome, 
arthritis of the jaw, and headaches.  If 
the claim is denied, the RO should 
furnish a supplemental statement of the 
case to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant may submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky v 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


